Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 20 is objected to because of the following informalities:  the limitation “wherein the coffee dispenser is arranged to show on display information indicative of an amount of time since coffee was dispensed by the coffee dispenser” should read “wherein the coffee dispenser is arranged to show, on a display, information indicative of an amount of time since coffee was dispensed by the coffee dispenser”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 5 and 10, the limitation “a porta filter” is unclear if it is referring to the porta filter recited in the preamble, or if it is a different porta filter.
In claim 1, the limitation “subsequent movement of the porta filter carriage by the user from the dispensing position to the closed position causes a scraping action to occur across the coffee disposed in the filter basket, thereby removing excess coffee from the filter basket” is unclear what is the structure that performs the claimed scraping and excess coffee removal action.
The term “substantially” in claim 2 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear to what degree is the dispensing control member substantially flat.
In claim 11, the limitation “an outlet spout”, in line 4, is unclear if it is referring to the at least one outlet spout recited in line 2, or if it is a different outlet spout.
The term “substantially” in claim 15 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear to what degree are the locations substantially equidistantly.
Claims 2-15, 19 and 20 are rejected for dependence from one or more of the above rejected claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-14, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nick (AU 2012268779).
Regarding claim 1, Nick teaches a coffee dispenser (1) for dispensing coffee into a porta filter (100) of a coffee machine (as shown in Fig. 1), the coffee dispenser comprising an inlet (inlet of portion of dispensing chute 23 within 5) for receiving ground coffee (page 10, lines 12-28); a ground coffee holder (portion of dispensing chute 23 within 5) that receives the ground coffee from the inlet (page 10, lines 12-28); and a porta filter carriage (combination of 4 and 5, or 4 and 405) for receiving a porta filter (100) such that the porta filter is engageable with and disengageable from the porta filter (as shown in Fig. 1-16), the porta filter carriage movable relative to the ground coffee holder between a closed position (first position shown in Fig. 10, 13 and 14) wherein the ground coffee is restricted from exiting the ground coffee holder under gravity (page 10, lines 7-11; page 15, lines 11-13), and a dispensing position (second position shown in Fig. 11, 15 and 16) wherein the ground coffee is able to fall under gravity from the ground coffee holder (page 10, lines 7-11; page 15, lines 24-30) into a filter basket (102) of a porta filter (100) received in the porta filter carriage (as shown in Fig. 1-2), wherein when the porta filter (100) is received in the porta filter carriage (combination of 4 and 5, or 4 and 405), application of a force on the porta filter by a user causes movement of the porta filter carriage from the closed position to the dispensing position causes coffee to be dispensed into the filter basket (page 10, lines 7-11; page 15, lines 24-30), and subsequent movement of the porta filter carriage by the user from the dispensing position to the closed position causes a scraping action to occur across the coffee disposed in the filter basket, thereby removing excess coffee from the filter basket (page 10, lines 7-11; page 15, lines 11-13).
Regarding claim 2, Nick teaches the coffee dispenser as set forth above, wherein the porta filter carriage includes a substantially flat dispensing control member (5 or 405) having a control plate (51) and a cut out portion (cut out portion of 5 where portafilter 100 is supported) configured to receive the porta filter (100), the control plate arranged to contact a lower lip of the ground coffee holder (thru support assembly 4) to prevent egress of coffee from the ground coffee holder when the porta filter carriage is in the closed position (as shown in Fig. 14), and the cut out portion aligning with the ground coffee holder to allow the ground coffee to fall under gravity to the porta filter when the porta filter carriage is in the dispensing position (as shown in Fig. 16).
Regarding claim 3, Nick teaches the coffee dispenser as set forth above, comprising a slide mechanism (29 and 53) arranged to facilitate reciprocal movement of the porta filter carriage relative to the ground coffee holder (as shown in Fig. 10-16).
Regarding claim 4, Nick teaches the coffee dispenser as set forth above, comprising a biasing mechanism (spring 31) arranged to bias the porta filter carriage towards the closed position (page 3, lines 21-24; page 11, line 7).
Regarding claim 5, Nick teaches the coffee dispenser as set forth above, comprising a holding member (5 or 405) for supporting a porta filter (100) received during use in the porta filter carriage (as shown in Fig. 1-3, 5, 8-16).
Regarding claim 7, Nick teaches the coffee dispenser as set forth above, wherein the holding member is resiliently mounted so as to facilitate reception of porta filters of differing sizes into the porta filter carriage (as shown in Fig. 19-22; page 18, lines 1-13).
Regarding claim 8, Nick teaches the coffee dispenser as set forth above, comprising a dosage regulator arranged to control an amount of coffee dispensed into a porta filter received during use in the porta filter carriage such that the amount of coffee in the porta filter is a defined amount less than full (page 5, lines 9-12; page 14, lines 15-30 and page 15, lines 1-3; page 16, lines 22-26).
Regarding claim 9, Nick teaches the coffee dispenser as set forth above, wherein the dosage regulator is arranged to control the amount of coffee dispensed into the porta filter received during use in the porta filter carriage by controlling the position of the porta filter relative to the ground coffee holder when the porta filter carriage is in the dispensing position (page 10, lines 7-11; page 15, lines 24-30; page 5, lines 9-12; page 14, lines 15-30 and page 15, lines 1-3; page 16, lines 22-26).
Regarding claim 10, Nick teaches the coffee dispenser as set forth above, wherein the dosage regulator includes at least one regulator member (combination of 51 and 33) and the porta filter has at least one outlet spout (109), an outlet spout of the at least one outlet spout contacting a regulator member of the at least one regulator member (thru the cradle 5 and filter receptacle 102) as the porta filter carriage moves from the closed position to the dispensing position to define a maximum travel distance of the porta filter carriage (as shown in Fig. 10-16).
Regarding claim 11, Nick teaches the coffee dispenser as set forth above, wherein the porta filter has at least one outlet spout (109) and the dosage regulator includes a regulator body (33), at least one regulator rod (portion of 51 that contacts 33) slidably received in the regulator body (as shown in Fig. 14), and at least one regulator member (portion of 51 that does not contact 33), wherein an outlet spout (109) of the porta filter (as shown in Fig. 3 and 5) contacts a first end of a regulator rod of the at least one regulator rod (thru the support assembly 4, the cradle 5 and filter receptable 102) and a second opposite end of the regulator rod contacts a regulator member of the at least one regulator member as the porta filter carriage moves from the closed position to the dispensing position (as shown in Fig. 10-16), a position of the regulator member determining a maximum travel distance of the porta filter carriage (as shown in Fig. 10-16). 
Regarding claim 12, Nick teaches the coffee dispenser as set forth above, wherein the dosage regulator includes a regulator member (51) mounted on a downwardly extending shaft (shaft where pivot pin 29 and spring 31 are located) (as shown in Fig. 4) and arranged to extend from the downwardly extending shaft towards a supporting wall (wall of support assembly 4) of the coffee dispenser (as shown in Fig. 10-16), wherein a length of the regulator member beyond the downwardly extending shaft and inserted within the sensor (31) is adjustable so as to thereby determine a maximum travel distance of the porta filter carriage as the porta filter carriage moves from the closed position to the dispensing position without contact with an outlet spout of the porta filter (as shown in Fig. 10-16).
Regarding claim 13, Nick teaches the coffee dispenser as set forth above, comprising a biasing device (spring 31) for biasing the ground coffee holder and the porta filter disposed during use in the porta filter carriage towards each other (as shown in Fig. 10, 13 and 14; page 3, lines 21-24; page 11, line 7).
Regarding claim 14, Nick teaches the coffee dispenser as set forth above, wherein the biasing device includes a spring (31) arranged to bias the ground coffee holder towards the porta filter carriage (as shown in Fig. 10, 13 and 14; page 3, lines 21-24; page 11, line 7).
Regarding claim 19, Nick teaches the coffee dispenser as set forth above, comprising a display (35) arranged to communicate information associated with the coffee dispenser to an operator (page 11, lines 9-15; page 14, lines 15-24).
Regarding claim 20, Nick teaches the coffee dispenser as set forth above, wherein the coffee dispenser is arranged to show on the display information indicative of an amount of time since coffee was dispensed by the coffee dispenser (page 14, lines 15-30 and page 15, lines 1-3; page 16, lines 15-18).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nick in view of Pluimers (NL 2007126).
Regarding claim 6, Nick teaches all the elements of the claimed invention as set forth above, except for, wherein a distance between the ground coffee holder and the holding member is adjustable so that porta filters of differing height can be accommodated in the porta filter carriage.
Pluimers teaches a ground coffee pressing device (Fig. 1) comprising an adjustable lower porta filter holder (150) so that porta filters of differing height can be accommodated in the porta filter holder (as shown in Fig. 3; page 9, lines 16-18).
Therefore, it would have it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the coffee dispenser of Nick, with Pluimers, by providing an adjustable porta filter carriage, for the advantages to adapt to porta filters of various vertical sizes.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Nick.
Regarding claim 15, Nick teaches all the elements of the claimed invention as set forth above, except for, wherein the biasing device include a plurality of springs arranged to bias the ground coffee holder towards the porta filter carriage at locations substantially equidistantly disposed around the ground coffee holder.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a plurality of springs, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
Response to Arguments
112 rejections
Regarding claims 2 and 15, the relative term rejection for the term “substantially” is still proper because it is unclear to what degree is the dispensing control member substantially flat.
102/103 rejections
Applicant's arguments filed 04/04/2022 have been fully considered but they are not persuasive. Regarding claim 1, Applicant argues that “However, Morgan is not able to automatically fill a porta filter based on the volume of the porta filter basket, and Morgan does not describe any arrangement similar to the “scraping” action, as in amended claim 1, which enables the basket of a porta filter to be filled irrespective of the volume of the basket. Thus, Morgan does not teach or suggest each and every feature of amended claim 1.” on remarks page 10, lines 17-21.  In response to Applicant’s arguments, Nick (or Morgan as another inventor of AU 2012268779) teaches wherein when the porta filter (100) is received in the porta filter carriage (combination of 4 and 5, or 4 and 405), application of a force on the porta filter by a user causes movement of the porta filter carriage from the closed position to the dispensing position causes coffee to be dispensed into the filter basket (page 10, lines 7-11; page 15, lines 24-30), and subsequent movement of the porta filter carriage by the user from the dispensing position to the closed position causes a scraping action to occur across the coffee disposed in the filter basket, thereby removing excess coffee from the filter basket (page 10, lines 7-11; page 15, lines 11-13).  The claim does not specify any structure for performing the claimed scrapping action, therefore, the abutment surface 39, could be capable of performing the scrapping action.
Regarding claims 2-15, 19 and 20, Applicant relies on the same arguments, therefore, the same response applies.
For these reasons, the arguments are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325. The examiner can normally be reached M to F; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                                        06/14/2022

/JOEL M ATTEY/Primary Examiner, Art Unit 3763